Citation Nr: 0520821	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for compensation purposes 
for a dental disorder claimed as gingivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2000 the Board remanded this matter for further 
development.  The matter was then returned to the Board which 
in a September 2003 decision, disposed of other issues on 
appeal but remanded the current issue for further development 
that was necessary.

Such development has been completed and this case is now 
returned to the Board for further consideration.


FINDING OF FACT

The veteran's diagnosed gingivitis is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

A claim for service connection for a dental disorder, claimed 
as gingivitis, for compensation purposes lacks legal merit.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.§ 4.149 
(effective prior to June 8, 1999); 38 C.F.R. § 3.381(a) (1996 
and 2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a February 2001 letter.  In this letter, the 
veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in February 
2001,  the claim was readjudicated based upon all the 
evidence of record.  There is no indication that the 
disposition of this claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA and 
private medical records, referred to by the veteran, were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The matter was remanded twice for further 
development and consequently, the evidence of record includes 
two examination reports.  The most recent examination report 
of June 2004 provides a current opinion as to the etiology of 
the veteran's dental condition based not only on examination 
of the veteran, but also on review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection for Dental Condition

The veteran contends that service connection is warranted for 
a dental disorder.  He alleges that he was treated in service 
for dental problems and that he should be entitled to service 
connection for compensation purposes.  He is not filing a 
claim for dental treatment purposes.

The June 1942 entrance examination revealed no abnormalities 
of the mouth or gum.  Service dental records show treatment 
for gingivitis in September 1942, and calculus in March 1943.  
Dental records from March 1943, October 1943 and December 
1945 dental record showed that upper teeth 6, 7, 8 on the 
right and left sides were marked with "+" signs and 
indicated that the condition of his teeth was class IV.  The 
service medical records contain no evidence of dental trauma.  

Post service records reveal dental treatment in 1971 for 
advanced periodontitis.  He underwent oral surgery in March 
1971 in which all upper teeth and all lower teeth except LR3 
and LR6 were removed.  Treatment continued through September 
1971, and a letter dated in September 1971 by the veteran's 
oral surgeon revealed that she had completed mandibular right 
flap surgery to prolong the life of the remaining teeth and 
noted that the veteran had extreme loss of bone.  

The veteran testified at his November 1999 RO hearing that 
when he was in the service a few weeks, he contracted what 
was called pyorrhea, otherwise known as gingivitis.  He 
admitted that he did not have any cavities or lost or missing 
teeth while in the service, but expressed that the gingivitis 
shown in service progressed to the point where he began 
having problems with loose teeth and teeth falling out after 
service.  He testified that during basic training, he had a 
mouth problem that was treated with some sort of acid 
solution.  

The report of a June 2002 VA dental examination revealed that 
the examiner did not review the veteran's claims file.  
Physical examination revealed no impairment due to loss of 
motion or masticatory function loss.  All teeth were marked 
as missing except teeth 29, 30, 27 and 28.  Bone loss was 
present, noted as chronic periodontitis bone loss.  Following 
examination, the examiner diagnosed chronic periodontitis 
with tooth loss.  The examiner opined that the veteran's 
dental condition was the result of military service, but 
relied on the history given by the veteran that it began in 
service.

The report of a June 2004 VA examination reflects that the 
examiner reviewed the claims file.  The examiner took the 
medical history from the veteran of the veteran having served 
on active duty from 1942 to 1946.  Per the medical record, 
the veteran was diagnosed with gingivitis in service, but did 
not lose any teeth in service.  Per the veteran's history, he 
had serial extractions until he was left with 2 teeth.  
Physical examination revealed no impairment due to loss of 
motion or masticatory function loss.  All teeth were marked 
as missing except teeth 12, 26, 28 and 29.  Bone loss was 
said to not be present.  Following examination, the diagnosis 
was partially edentulous mandible, fully edentulous mandible.  
The loss of teeth was not due to the loss of substance of the 
body of the maxilla or mandible.  The examiner opined that 
the veteran's current dental condition was not the result of 
military service.  The examiner explained that the veteran's 
only active duty dental diagnosis was gingivitis, not 
periodontitis and thus was not related to his civilian sector 
periodontitis, if indeed he was ever diagnosed with this 
disease.  Etiology of the veteran's tooth loss was unknown to 
the examiner.  

In general, service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.

Initially, the Board notes during the pendency of this 
appeal, VA regulations regarding dental disorders were 
revised a number of times.  The veteran claimed entitlement 
to service connection for a dental disorder in January 1997.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised.  The revision, however, had no 
effect on the types of dental disabilities for which service 
connection could be established.

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

According to the regulations in effect in January 1997, each 
missing or defective tooth and each disease of the investing 
tissue was to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.160). 38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1996).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) (codified at 38 C.F.R. §§ 
3.381, 4.149 (2004)).  With the amendment the reference in 38 
C.F.R. § 3.149 (1996) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a). 
Section 3.381 continued to require a determination, when 
applicable, of whether the dental condition was due to combat 
or other service trauma, and whether the veteran had been a 
prisoner of war.  Section 3.381 was also revised to provide 
that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1996) was eliminated.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161 (2004).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.123 
(1996); 38 C.F.R. § 17.161 (2004). For the purpose of 
determining whether a veteran has Class II(a) eligibility for 
dental care under 38 C.F.R. § 17.123 or 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service. VAOPGCPREC 5- 
97.

Based on review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a dental disorder.  There is no evidence of 
dental trauma in service and the June 2004 VA dental 
examination pointed out that the only dental condition shown 
in service was gingivitis, which is not related to the 
veteran's post service periodontitis.  The June 2004 VA 
examination indicated that the etiology of the veteran's 
tooth loss was unknown.  

In sum, the only dental condition shown to have been treated 
in service was gingivitis, which is specifically excluded as 
a disease or injury within the meaning of applicable 
legislation providing for compensation benefits.  Because of 
this, the veteran's claim for service connection for a dental 
disorder must fail for the absence of legal merit or lack of 
entitlement under the law.  His appeal with respect to this 
issue is therefore denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


